Citation Nr: 0949024	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, other 
than tuberculosis (TB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to May 
1952 and from February 1954 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which in part denied entitlement to 
service connection for tuberculosis, a lung disease other 
than tuberculosis, an unspecified disability due to Agent 
Orange exposure, and left ear hearing loss.

In January 2008, the Board denied entitlement to service 
connection for a TB and an unspecified disability due to 
Agent Orange exposure, and remanded the issues of entitlement 
to service connection for a lung disorder other than 
tuberculosis and left ear hearing loss.

In a September 2009 rating decision, the Appeals Management 
Center granted service connection for left ear hearing loss.  
The Veteran has not appealed this decision and therefore the 
issue is not in appellate status.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service in 
Vietnam from 1966 to 1967.

2. The Veteran has current lung cancer that is etiologically 
related to active military service, including exposure to 
herbicides. 


CONCLUSION OF LAW

The criteria for service connection for a lung disorder, 
namely, lung cancer, have been met. 38 U.S.C.A. §§ 1110, 1116 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is inapplicable where further assistance would not 
aid the Veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating his claim.


Lung Disability

The Veteran seeks service connection for a lung disability, 
not to include TB.  In Clemons v. Shinseki, No. 07-0558 (Feb. 
17, 2009), the Court held that when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled. Thus, although 
the Veteran did not specifically address the issue of lung 
cancer in his claim for a lung disability, the Board has 
broadened the issue to include a claim of service connection 
for lung cancer.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  A disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
38 C.F.R. § 3.309.

A "Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent...unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2007) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran had service in Vietnam, personnel records 
indicate that he was stationed in Vietnam from February 26, 
1966 to February 25, 1967.

The Veteran underwent an examination for VA in February 2009.  
The Veteran was diagnosed as having  pulmonary 
adenocarcinoma, with intrapulmonary metastasis (lung cancer), 
which was diagnosed in March 2008, with a partial right upper 
lung lobe resection in April 2008, with subsequent cytostatic 
chemotherapy, with tumor kachexia, tumor related disturbance 
of the hemopoetic system and ESR increase, with a very 
uncertain prognosis.  

The examiner stated the site of the original tumor was the 
upper right lung lobe associated with multiple metastases.  
The examiner further noted the malignant lung disease 
warranted presumptive service connection associated with 
herbicide exposure while in-country service during the 
Vietnam era. (These findings were confirmed by private 
treatment records obtained following the Board's remand).

The examiner further diagnosed moderate pulmonary obstruction 
and mild restriction due to chronic/recurrent nicotine abuse 
over decades (diagnosed in 2005) which was in no way related 
to the Veteran's service-connected malaria.  The examiner 
noted that radiologically, early emphysema was diagnosed in 
2003 but not reconfirmed by pulmonary function tests and 
variety of further diagnostic procedures since 2005.  The 
examiner also noted emphysema was a late complication of 
severe chronic obstructive pulmonary disease, which the 
Veteran still did not have.  

The Veteran was also diagnosed as having apical adhesions on 
chest X-rays secondary to an old, silent pulmonary 
tuberculosis.  The examiner stated the date of tuberculosis 
infection was non-determinable, radiologically known only 
since 2005 and was insignificant and asymptomatic.

A VA medical examination documents the presence of current 
lung cancer. This cancer is presumed to be service connected 
on the basis of exposure to herbicides in service. 38 
U.S.C.A. § 1116. There is no evidence to rebut the 
presumption. Service connection for a lung disability, 
namely, lung cancer, is therefore granted.

ORDER


Service connection for a lung disorder other than 
tuberculosis, namely lung cancer, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


